OPINION
WOODLEY, Presiding Judge.
In a jury trial on his plea of not guilty, appellant was found guilty of cattle theft and the jury assessed his punishment at two years.
Sentence was pronounced on July 10, 1969, at which time appellant gave notice of appeal.
Appellant was represented by counsel of his choice and there is no question of in-digency raised or suggested.
No brief setting forth any ground of error of which appellant desires to complain on appeal was filed with the clerk of the trial court, as required by Art. 40.09(9) Vernon’s Ann.C.C.P., and an examination of the record transmitted to this court reflects no unassigned error which in the opinion of this court should be reviewed in the interest of justice. (Art. 40.09(13) V.A.C.C.P.)
The judgment is affirmed.